Eldridge, Judge.
The defendant, Thad Christopher McClammy, a/k/a Thad Christopher McClamey, appeals from his February 1997 conviction for armed robbery. We affirm.
On appeal the evidence must be viewed in the light most favorable to support the verdict, and [McClammy] no longer enjoys a presumption of innocence; moreover, an appellate court determines evidence sufficiency and does not weigh the evidence or determine witness credibility. The standard for reviewing a denial of a motion for a directed verdict of acquittal is whether under the rule of Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979), the evidence was sufficient for a rational trier of fact to find beyond a reasonable doubt that the defendant was guilty of the charged offense. Moreover, the test established in Jackson is the proper test for us to use when the sufficiency of the evidence is challenged, whether the challenge arises from the overruling of a motion for directed verdict or the overruling of a motion for new trial based upon alleged insufficiency of the evidence.
(Citations and punctuation omitted.) Redd v. State, 232 Ga. App. 666 (502 SE2d 467) (1998). See also Cummings v. State, 233 Ga. App. 806 (505 SE2d 73) (1998); Postell v. State, 233 Ga. App. 800 (505 SE2d 782) (1998); Howard v. State, 233 Ga. App. 724 (505 SE2d 768) (1998); Lester v. State, 226 Ga. App. 373, 376 (2) (487 SE2d 25) (1997).
The facts of this case are presented in our recent decision in Hudson v. State, 234 Ga. App. 895 (508 SE2d 682) (1998), which controls here. In that case, this Court upheld the armed robbery conviction of McClammy’s co-defendant, George Sherman Hudson III, after finding that sufficient evidence was presented at trial to support the conviction. Id. at 897-898 (1). The same evidence is sufficient to support McClammy’s conviction, as well as the trial court’s denial of his motion for directed verdict and motion for new trial. There was no error.

Judgment affirmed.


Pope, P. J., and Smith, J., concur.

Daniel J. Craig, District Attorney, Charles R. Sheppard, Assistant District Attorney, for appellee.